Bowles, Justice.
Appellant was convicted in Barrow County of attempted rape, aggravated sodomy, aggravated assault and auto theft. He was sentenced to life imprisonment plus 27 years.
Appellant filed a petition for writ of habeas corpus, alleging that pending appeal on his convictions, he should be confined in a county jail, and pot in the Georgia Diagnostic Center. The trial court dismissed the petition. This court granted a certificate of probable cause to appeal.
Appellee filed a motion to dismiss the appeal as moot, on the ground that appellant had been returned to the custody of the sheriff of Barrow County. This uncontested fact appearing in the record, the appeal is dismissed. See Turner v. Austin, 236 Ga. 607 (225 SE2d 20) (1976).
Submitted May 15, 1979
Decided May 31, 1979.
Charles R. Tyndall, pro se.
Arthur K. Bolton, Attorney General, for appellee.

Appeal dismissed.


All the Justices concur.